Citation Nr: 0810453	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  04-29 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
of the upper and lower extremities secondary to service-
connected diabetes mellitus type II.  


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from March 1969 to 
December 1970. 

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the No. Little 
Rock, Arkansas, VA Regional Office (RO).  

This case has previously come before the Board.  In April 
2006, the matters were remanded to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.  


FINDING OF FACT

Neuropathy in the upper and lower extremities is attributable 
to service-connected diabetes mellitus type II.  


CONCLUSION OF LAW

Neuropathy of the upper and lower extremities is proximately 
due to or the result of service-connected diabetes mellitus 
type II.  38 C.F.R. § 3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The 
appellant's claim is being granted.  As such, any 
deficiencies with regard to VCAA are harmless and 
nonprejudicial.

Criteria & Analysis

The appellant is service connected for diabetes mellitus type 
II.  In essence, he asserts that service-connected diabetes 
mellitus type II resulted in neuropathy in the upper and 
lower extremities.  

Except as provided in 38 C.F.R. § 3.300(c), disability that 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310 (2007).  When aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Thus, in this case, in order to warrant service connection 
for neuropathy of the upper and lower extremities, the 
evidence must show that the appellant's neuropathy is related 
to the service-connected diabetes mellitus type II.  Of 
record is both positive and negative evidence that must be 
weighed.

In this case, the evidence establishes that the appellant has 
neuropathy in the upper and lower extremities.  The April 
2003 VA examiner attributed neuropathy in the extremities to 
alcohol abuse, noting however, that any increase in severity 
in neuropathy was attributable to service-connected 
disabilities.  The February 2007 VA examiner attributed 
peripheral neuropathy in the upper and lower extremities to 
service-connected diabetes mellitus.  

Having reviewed the record in this case, the Board finds that 
there is an approximate balance of positive and negative 
evidence.  The Board notes that each doctor has reviewed the 
claims file and provided a detailed report upon which the 
respective opinion was based.  Resolving doubt in favor of 
the appellant, the Board finds that there is a basis upon 
which to conclude that neuropathy of the upper and lower 
extremities is proximately due to diabetes mellitus type II.  
38 C.F.R. § 3.310.  Based on the foregoing, the Board finds 
that the evidence supports a grant of service connection for 
neuropathy of the upper and lower extremities.  Consequently, 
the benefits sought on appeal are granted.


ORDER

Service connection for neuropathy of the upper and lower 
extremities is granted.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


